DETAILED ACTION
This action is responsive to the filing of 12/9/2020. Claims 1-13 are pending and have been considered below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by DICE (Battlefield 1, released on October 2016.)

Claim 1: DICE discloses a simulated firearm training system (Battlefield 1 FPS video game) comprising: 
a simulation environment (pg. 13, simulated desert environment); 
a scenario simulation mechanism (pg. 13, Match status, current objective, time remaining, score); 
a simulated human target mechanism (pg. 12, enemies); and 
a ballistic simulation mechanism (pg. 13, This reticle indicates the general accuracy of your weapon when firing from the hip–notice the shape and size changes based on certain conditions in-game.)

Claim 2: DICE discloses the simulated firearm training system of claim 1 wherein the simulation environment comprises: at least one visual display device (pg. 11, game screen); at least one sensor (pg. 6, xbox one wireless controller with buttons); and at least one simulated firearm (pg. 11, shotfun.)

Claim 3: DICE discloses the simulated firearm training system of claim 1 wherein the scenario simulation mechanism comprises a software mechanism (pg. 1, FPS video game) that generates a simulated firearms training scenario to display to the at least one trainee.

Claim 4: DICE discloses the simulated firearm training system of claim 1 wherein the simulated human target mechanism comprises a software mechanism that generates a plurality of physical characteristics associated with a digital simulated human target (pg. 16, Customize Scout figure; the Scout has a torso, hands, head.)

Claim 5: DICE discloses the simulated firearm training system of claim 4 wherein the plurality of physical characteristics associated with the digital simulated human target include at least one of sex, height, weight, race, body type, speed, and accumulated damage (pg. 16, Customize Scout figure; the Scout has a torso, hands, head.)

Claim 6: DICE discloses the simulated firearm training system of claim 1 wherein the ballistic simulation mechanism comprises a software mechanism that selects at least one of a plurality of variables for simulation of a projectile for simulated firearms training (pg. 13, This reticle indicates the general accuracy of your weapon when firing from the hip–notice the shape and size changes based on certain conditions in-game.)

Claim 7: DICE discloses the simulated firearm training system of claim 6 wherein the at least one of a plurality of variables comprises at least one of caliber, distance to target, location of impact on target, barrel length of the firearm, weight of the bullet, wind speed, time of day, number of bullets fired, number of bullet impacts, and timing between the various impacts (pg. 13, This reticle indicates the general accuracy of your weapon when firing from the hip–notice the shape and size changes based on certain conditions in-game.)

Claim 8: DICE discloses the simulated firearm training system of claim 6 wherein the at least one of a plurality of variables comprises a plurality of variables including caliber, distance to target, location of impact on target, barrel length of the firearm, weight of the bullet, wind speed, time of day, number of bullets fired, number of bullet impacts, and timing between the various impacts (pg. 13, This reticle indicates the general accuracy of your weapon when firing from the hip–notice the shape and size changes based on certain conditions in-game.)

Claim 9: DICE discloses the simulated firearm training system of claim 1 further comprising a plurality of performance reports based on a performance of the at least one trainee during a plurality of training exercises (pg. 3, Scoreboard.)

Claim 10: DICE discloses the simulated firearm training system of claim 1 wherein the scenario simulation mechanism comprises a software mechanism that generates a simulated firearms training scenario to display to the at least one trainee (pg. 11, game screen); 
the simulated human target mechanism comprises a software mechanism that generates a plurality of physical characteristics associated with a digital simulated human target (pg. 16, Customize Scout figure; the Scout has a torso, hands, head.); 
the plurality of physical characteristics associated with the digital simulated human target include at least one of sex, height, weight, race, body type, speed, and accumulated damage (pg. 16, Customize Scout figure; the Scout has a torso, hands, head.); and 
wherein the ballistic simulation mechanism comprises a software mechanism that selects at a plurality of variables for simulation of a projectile for simulated firearms training, the plurality of variables including caliber, distance to target, location of impact on target, barrel length of the firearm, weight of the bullet, wind speed, time of day, number of bullets fired, number of bullet impacts, and timing between the various impacts (pg. 13, This reticle indicates the general accuracy of your weapon when firing from the hip–notice the shape and size changes based on certain conditions in-game.)

Claim 11: DICE discloses a method for simulated firearms training comprising the steps of displaying a computer generated training scenario to at least one trainee; 
displaying at least one simulated human target in conjunction with the computer generated training scenario (pg. 12, enemies); 
monitoring and tracking a plurality of simulated projectiles generated by a ballistic simulation mechanism in conjunction with at least one simulated weapon wielded by the at least one trainee (pg. 13, This reticle indicates the general accuracy of your weapon when firing from the hip–notice the shape and size changes based on certain conditions in-game); 
continuing to display the computer generated training scenario to the at least one trainee until the objective of the computer generated training scenario has been met; and ending the computer generated training scenario (pg. 13, Match status, current objective, time remaining, score.)

Claim 12: DICE discloses the method of claim 11 wherein the step of displaying a computer generated training scenario to at least one trainee comprises the step of displaying the computer generated training scenario to the at least one trainee using at least one of a projector and screen combination (pg. 11, game screen) or a virtual/augmented reality headset.

Claim 13: DICE discloses the method of claim 11 wherein the step of continuing to display the computer generated training scenario to the at least one trainee until the objective of the computer generated training scenario has been met comprises the steps of tracking the performance of the at least one trainee by a plurality of sensors and a plurality of feedback devices (pg. 3, Scoreboard); and 
using the ballistic simulation mechanism to measure or calculate the simulated impact of the plurality of simulated projectiles directed towards the at least one simulated human target by the at least one trainee (pg. 13, This reticle indicates the general accuracy of your weapon when firing from the hip–notice the shape and size changes based on certain conditions in-game.)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY BELOUSOV whose telephone number is (571) 270-1695 and Andrew.belousov@uspto.gov email.  The examiner can normally be reached on Mon-Fri EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam M. Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Andrey Belousov/
Primary Examiner
Art Unit 2145
7/28/2022